Title: To John Adams from Joseph Ward, 28 June 1777
From: Ward, Joseph
To: Adams, John


     
      Sir
      Camp June 28th, 1777
     
     I wish it was in my power to give you a satisfactory and particular state of facts relative to the late movements in the military way, but all the facts I cannot learn, and if I could they might not perhaps be satisfactory in every sense of the word. The 22 Instant the Enemy retreated from Brunswick to Amboy, a party, of several hundreds, under the command of Col Morgan attacked their rear, in the edge of a wood, and killed a considerable number, with the loss of two men and three or four wounded.
     
     The 24th. the main body of our Army moved below the Mountains to Quibbletown and near Bonumtown, the 26th. the most advanced part of our troops under the command of Ld. Stirling were attacked by the main body of the Enemy and our men, being so much inferior in number to the Enemy, were obliged to retreat, after some sharp fire on both sides. Our loss is uncertain, but not great, perhaps twenty or thirty; that of the Enemy is supposed to be greater. We had the misfortune to lose 3 fieldpieces in a manner unaccountable to me, but by information it appears not to have happened by any neglect of duty in the Artillery men. Our Army is now encamped near the mountains again. The Enemy are at Scotchplains Shorthills and no God knows where. I write from home with a borrowed pen and can’t be farther at this time.
    